Citation Nr: 9908384	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-33 611A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an increased rating for dorsal kyphosis with 
chronic myositis of the dorsolumbar paravertebral muscles and 
osteoarthritis, currently evaluated as 20 percent disabling.

(The issue of the validity of the loan guaranty indebtedness, 
in the amount of $14,279.06, to include entitlement to waiver 
of recovery of the charged indebtedness, will be addressed in 
a separate appellate action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 19, 1980, to 
October 30, 1980.

This appeal initially arose from a September 1988 rating 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to a disability evaluation in excess of 10 percent for the 
benefit sought.  The veteran filed a timely notice of 
disagreement (NOD) and was issued a statement of the case in 
February 1989.  Following the submission of additional 
evidence, the VARO granted an increased disability rating of 
20 percent by rating action issued in July 1990; however, the 
veteran's claim of entitlement to a disability rating in 
excess thereof was denied by rating action issued in November 
1991.  In April 1992, the VARO once again denied the 
veteran's increased rating claim, and found that new and 
material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The Board remanded this case for 
additional development in December 1997.  Following attempted 
compliance, this case has been returned to the Board for 
appropriate disposition.

The Board's December 1997 remand informed the veteran that it 
did not have jurisdiction to consider his claim for service 
connection for a psychiatric disorder, on a new and material 
basis, as he had not filed a timely substantive appeal.  
Notwithstanding, it appears that the veteran again attempted 
to reopen his claim in February 1998.  Since this issue has 
not been properly developed for appellate review by the 
Board, and is not inextricably intertwined with the issue on 
appeal, it is hereby referred to the RO for appropriate 
action.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

As noted above, the Board previously remanded this case for 
additional development as to the veteran's increased rating 
claim in December 1997.  However, a review of the record 
discloses that the RO apparently overlooked the Board's 
December 1997 remand while it was developing the veteran's 
waiver claim.

The United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (hereinafter 
the Court) has held that "a remand [by the Court or the 
Board] confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders . . . 
a remand [] imposes upon [VA] a concomitant duty to ensure 
compliance with the terms of the remand [and] [i]t matters 
not that the agencies of original jurisdiction as well as 
those agencies of the VA responsible for evaluations, 
examinations, and medical opinions are not under the Board as 
part of a vertical chain of command which would subject them 
to the direct mandates of the Board."  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (in which a VA examination at which 
the claims file was made available had not been conducted as 
instructed in a Board remand).  Accordingly, the veteran's 
claim for an increased rating for dorsal kyphosis with 
chronic myositis of the dorsolumbar paravertebral muscles and 
osteoarthritis must be remanded for compliance with the terms 
of the Board's December 1997 remand.

Consequently, under the circumstances of this case, 
additional assistance is necessary, and this case is REMANDED 
to the RO for the following:

1.  The RO should afford the veteran an 
opportunity to list the names and address 
of any private medical providers that 
have treated him for his 
service-connected back disability since 
January 1, 1994.  The veteran should also 
provide information as to the locations 
of any VA medical facilities that have 
treated him for the same since October 
1993.  The RO should obtain appropriate 
Medical Records Release Forms from the 
veteran so that VA may assist him in 
obtaining these records.

2.  The RO should then contact the listed 
medical providers and VA medical 
facilities, and request that they provide 
legible copies of all of the veteran's 
treatment records, including x-rays, 
laboratory tests and/or special studies 
performed.  These records should then be 
associated with the claims folder.

3.  Once the above-requested information 
has been ascertained, positive or 
negative, the veteran should be scheduled 
for an orthopedic examination by an 
appropriate VA specialist in order to 
determine the current extent of his 
service-connected dorsal kyphosis with 
chronic myositis of the dorsolumbar 
paravertebral muscles and osteoarthritis.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the specialist 
prior to examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate.  The specialist 
must provide a thorough description of 
the veteran's service-connected back 
disability, including complete range of 
motion studies.  In addition, the 
specialist must render objective clinical 
findings concerning the severity of the 
veteran's service-connected back 
disability, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability, to 
include age, that may also affect the 
service-connected disability.  The 
specialist must then render an opinion 
concerning the effect of the veteran's 
service-connected back disability has on 
his ordinary activity and his ability to 
procure and maintain employment.  The 
report of the orthopedic examination 
should also reconcile the veteran's 
subjective complaints of back pain with 
the objective findings on examination.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If any of the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's increased rating claim.

6.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


